Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive.
1] applicant argues: (emphasis added)
3GPP 29.891
The primary reference, 3GPP 29.891, discloses the technical requirements for NF service discovery and for NF discovery. E.g., 3GPP 29.891, §6.8. 3GPP 29.891 also mentions the use of various http GET/PUT/POST messages. However, 3GPP 29.891 does not teach or suggest that any of these messages includes "a hypermedia link for query of current NF status of the service producer node."

The Office Action equates the "notification endpoint information" disclosed in 3GPP 29.891 to the claimed "hypermedia link." However, 3GPP 29.891 does not support this assertion. According to 3GPP 29.891, an NF instance provides the "notification endpoint" to an NRF. As disclosed in the reference, the "notification endpoint" is defined as a "notification URL ... for each type of notification that the NF service is interested in receiving (i.e. subscription to notifications via the NRF)." 3GPP 29.891, §6.8.1.2, ,r2 (emphasis added). In other words, the "notification endpoint" (i.e., the notification URL) simply specifies the URL at which the NF instance will receive notifications for the NF services it subscribes to. This does not teach or suggest the claimed "hypermedia link," which provides a link that NF consumer nodes can use to query for the current status of a NF service producer node.

The examiner respectfully disagrees.
3GPP 29.891 discloses that a heartbeat URI (hypermedia link, the hypermedia message requesting a current NF status) in a proposed solution 3 allows a NF service consumer or NF service producer check aliveness of a service on a peer NF (receiving a hypermedia message from a service consumer by the hypermedia link, the hypermedia message requesting a current NF status of the service producer node)(3GPP 29.891: pg 31).

2] applicant argues: (emphasis added)
As for Yin, it discloses a method by which a consumer application can acquire a
producer resource generated by a producer application. Yin, Abstract. To accomplish this, the
consumer application sends GET messages to a platform/gateway to request to retrieve a
desired producer data resource. Upon receipt, the platform/gateway creates the resource to
include the request content, a result status, and an update identifier. Yin, ,r[0068].
The Office Action asserts that Yin discloses the claimed "hypermedia link" in paragraphs
[0048-0049] of that reference. However, Yin does not support this assertion. What Yin teaches
appears to be the same type of conventional "notification endpoint" disclosed in the primary
reference 3GPP 29.891.
<citation of Yin omitted>

of a request to a platform/gateway device to create subscription resources. Thereafter, the
platform/gateway device will send notification messages to the producer application at the
specified notification URI. Nowhere does Yin ever teach, suggest, or mention that the disclosed
notification URI is a hypermedia link that NF consumer nodes can use to query for the current
status of a NF service producer node, as recited in claim 54.

Thus, 3GPP 29.891 fails to teach or suggest the claimed "hypermedia link." The
secondary reference Yin also fails to teach or suggest this aspect, and thus, fails to remedy the
deficiencies of 3GPP 29.891. And because both 3GPP 29.891 and Yin alone fail to teach or
suggest the claimed "hypermedia link," the combination of these two references necessarily fails to teach or suggest the "hypermedia link" recited in claim 54. As such, the §103(a) rejection of claim 54 should be withdrawn for at least this reason.

Additionally, Applicant respectfully submits that both 3GPP 29.891 and Yin, alone and in
combination, fail to teach or suggest "receiving a hypermedia message from a service consumer
by the hypermedia link, the hypermedia message requesting a current NF status of the service
producer node," as recited in claim 54. As evidenced above, neither reference, alone or in combination, teaches or suggests the claimed "hypermedia link." And because neither
reference, alone or in combination, teaches or suggests the claimed hypermedia link, they
cannot teach or suggest, alone or in combination, any limitation of claim 54 that recites the
hypermedia link.

The examiner respectfully disagrees.
Specifically, see response to argument 1] above.

3] applicant argues: (emphasis added)
Independent claims 61, 65, and 72-73 stand finally rejected under 35 U.S.C. §103(a) as being unpatentable over 3GPP 29.891 in view of "Mladin" (U.S. Patent Application Publication No. 2019/0238425). Applicant respectfully disagrees because the cited references do not support the rejection.

Claim 61 is directed to a method for enabling status updates in a 5G core network implemented by the NF service producer node and recites a NF service producer node sending a subsequent hypermedia message to a service consumer subsequent to the sent indication of subscription acknowledgement "wherein the subsequent hypermedia message comprises an indication of changed NF status and a current NF status of the service producer." 3GPP 29.891, as acknowledged in the Office Action, fails to teach or suggest this limitation. However, Mladin does not remedy this deficiency.

Mladin provides a system and method for registering NFs or NF templates in a core network. In more detail, Mladin teaches the use of a request-response mechanism between a network entity (e.g., an SCS/AS) and a core network entity (e.g., an SCEF/Core-NF) for performing NF management or maintenance processes. The Office Action asserts that the "response" messages returned by the core entity equate to the claimed "subsequent hypermedia messages" that are sent to an NF service consumer as recited in claim 61.

According to Mladin, the response messages simply comprise the output of the processes. Mladin is entirely silent with respect to the disclosed response messages comprising "an indication of changed NF status and a current NF status of the service producer," as does the subsequent hypermedia message recited in claim 61.

This makes sense in the context of Mladin. Specifically, Maldin does not teach or suggest that the network entity requests (or even cares about) the status of the core network entity. Therefore, whatever requests the network sends to the core network entity have nothing to do with a changed NF status and a current NF status of a service producer.

In short, both 3GPP and Mladin alone fail to teach or suggest the same limitation of claim 61. And because both cited references alone fail to teach or suggest the same limitation, the combination of these two references necessarily fails to teach or suggest the same limitation. As such, the §103(a) of claim 61 citing 3GPP and Mladin should be withdrawn.

The examiner respectfully disagrees.
Specifically, see response to argument 1] and 2] above.
Furthermore, Mladin discloses the SCEF exposes APIs that allow accessing functionality of NFR and NFTR and API names include NF instance management including “NF instance reconfiguration” that is existing NF instance change of parameters (an indication of changed NF status) and “NF instance state change” that is existing NF instance change of state (and a current (updated) NF status of the service producer) (Mladin: table 4, [0211-212]).
That is Mladin discloses sending a subsequent hypermedia message to the service consumer subsequent to the sent indication of subscription acknowledgement, wherein the subsequent hypermedia message comprises an indication of changed NF status and a current NF status of the service producer (emphasis added) (Mladin: fig 11-14, [0258-278]: fig 14 … an NF instance management exposes ability to change/manage NF instances instantiated (i.e. subsequent to the sent indication of subscription acknowledgement) such as instance reconfiguration, termination, scaling etc (i.e. subsequent to the sent indication of subscription acknowledgement) [0258] … the reconfiguration response message (see with table 4, [0211-212] - sending a subsequent hypermedia message to the service consumer) may include output parameters (i) success or failure indicators (ii) actual parameters of the NF instance after procedure (see with table 4, [0211-212] - change NF status) (iii) actual/exact location of NF instantiation (see with table 4, [0211-212] - change NF status) (iv) new configuration reference returned (see with table 4, [0211-212] - current NF status of the service producer), especially for rollbacks [0278]).


/JUNE Y SISON/Primary Examiner, Art Unit 2443